 AJAX MAGNETHERMIC CORPORATION477AjaxMagnethernic Corporation and Robert KeithHall, Doris Beachler,and Kenneth N. Shaw. Cases8-CA-9412, 8-CA-9439, and 8-CA-9440December 21, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn June 30, 1976, Administrative Law Judge IvarH. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting-brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief' and has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order.3In making this determination, we disagree with ourdissenting colleague's view that Robert Keith Hallwas not discriminatorily discharged. The record isrepletewith evidence indicating that, prior to Re-spondent's learning that Hall held another full-timejob,Hall's position with Respondent had becomeprecarious because of Hall's union activities. Againstthis background,' the conclusion is inescapable thatHall's discharge was motivated, at least in part, by hisunion activities and was thus violative of Section8(a)(3) and (1) of the Act 4Nor are we persuaded otherwise by the testimonyof Respondent's vice president for manufacturing,Milton Schaefer,' and industrial relations manager,David Holmquist, concerning a prior termination asproof of the existence of a rule against employeesholding two full-time jobs. Both referred to anemployee terminated in 1969.5 Hall, however, wasnot hired until 1973. Inasmuch as the record indicatesthatRespondent's purported policy was unwrittenand was never formally communicated to employeesuntilafterHall'sdischarge,we agree with theRespondent's request for oral argument is hereby denied inasmuch asthe record and briefs adequately set forth the positions of the parties.2We construe the Administrative Law Judge's discussion relative to thecomplaint's various 8(a)(1) allegations to be findings that Respondentinterferedwith, restrained,and coerced employees in violation of Sec.8(a)(1).Encompassed thereby is Respondent'sAugust 8,1975, letter toemployees,which we find, in the total circumstances-of this case, tended tointerfere with employees'Sec. 7 rights in violation of Sec.8(a)(l).-iIn a letter dated September 11, 1976, Respondent advised the Boardthat diseriminatee Robert Keith Hall was'offered reemployment on August24, 1976.Respondent's offer was subject to the condition that Hall complywith Respondent's purported policy, assertedly published to all employees227 NLRB No. 63Administrative Law Judge that Respondent's relianceupon it was a pretext for the termination.ORDERPursuant to Section -10(c) of the National RelationsAct, as amended, , the National Labor RelationsBoard adopts as its Order the recommended Order, ofthe Administrative Law Judge and hereby orders thattheRespondent, Ajax Magnethermic Corporation,Warren, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the- saidrecommended Order.MEMBER WALTHER,dissenting in part:I disagree with the affirmance by my colleagues ofthe Administrative Law Judge's finding that Respon-dent discriminatorily discharged Robert Keith Hall.Hall applied to Respondent for a job on January10, 1973. In his application he failed to' reveal that hewas already employed by another company, Copper-weld Steel Company, on a full-time basis from 11p.m. to 7 a.m. On January 23, 1973, he was hired byRespondent for the 8 a.m.-to-4:30 p.m. shift. Respon-dent was unaware of Hall's employment by Copper-weld Steel. On or about August 11, 1975, Hall'ssupervisor, Brodowski, learned from a chance remarkof his secretary that Hall had a full-time job atCopperweld Steel. Brodowski checked Hall's person-nel record which revealed nothing about Hall'semployment at Copperweld Steel. Brodowski thenconsulted with Milton Schaefer, Respondent's vicepresident for manufacturing. After verifying that Hallwas also employed full time elsewhere, Schaefer toldBrodowski to terminate Hall because of Respon-dent's policy against permitting employees to holdtwo full-time jobs. Hall was terminated on August 15,1975.The Administrative- Law Judge concluded thatHall, a leading union proponent known to be such byRespondent,was discharged because of Respon-dent's hostility to the unionization of its employees,and that the asserted reason-Hall's failure to revealhis employment with Copperweld Steel on his em-ployment application-was a pretext.The Administrative Law Judge rejected Respon-dent's explanation that it had a policy againston February 23, 1976, that "no Ajax Magnethermic employee may beemployed in another full-time job" According to Respondent's letter, Hallreported for work on September 7, 1976, but advised Respondent's directorof industrial relations that he would not relinquish his other full-time job atCopperweld Steel Company which he has held since 1566 If Respondent'sassertions are corroborated during the compliance stage of this proceeding,then the Administrative Law Judge's recommended Order shall be amendedto terminate the make-whole remedy relative to Hall as of September 7, 1976.4 SeeThe Youngstown' Osteopathic Hospital Association,224 NLRB 574(1976), where this same. panel agreed that if a discharge is partly in reprisalfor protected concerted activity it is unlawful.5 Both cited the termination of employee Robert Miller 478DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees holding two full-time jobs on the groundthat the policy had not been clearly communicated toemployees by way of memoranda or postings on theemployee bulletin board, other employees had in thepast held second jobs, at least on a part-time basis,and Hall was refused the option of choosing betweena job, with Respondent and Copperweld Steel.In order to find that no policy against the holdingof two full-time jobs existed, the Administrative LawJudge had to discredit the uncontradicted testimonyto the contrary- of President John Logan, VicePresident forManufacturingMiltonW. Schaefer,Industrial RelationsManager David K. Holmquist,and Supervisor Arthur Brodowski. All these witnessestestified that the policy had existed for years and waswell known to them, but did not exist in writing justas other commonsense company policies were not inwriting. The fact that the policy had not been reducedto writing and posted on employee bulletin boards isnot sufficient to overcome the categorical uncontra-dicted testimony of the above witnesses that the policydid in fact exist. Indeed, a policy against employingindividuals who would perforce work 16 hours out ofevery 24 hours would seem to be a commonsenserequirement for any sort of industrial establishment.IndustrialRelationsManager Holmquist testifiedthat in 1969 another employee had been terminatedfor violation of the no two full-time jobs rule. There isno testimony of disparate enforcement of the rule.Respondent does tolerate some part-time employ-ment elsewhere on the part of its full-time employeesproviding the part-time employment does not inter-ferewith the work for Respondent. But part-timeemployment of a few hours a week is not theequivalent of full-time employment and is not evi-dence of disparate enforcement. Finally, I canperceive no evidence of discriminatory motivation inthe circumstance that Respondent did, not give Hallthe choice of work for- either Copperweld Steel orRespondent. Hall, from Respondent's point of view,had falsified his employment application and wouldnot have, been hired if he had revealed his full-timeemployment with Copperweld Steel. It was notinappropriate therefore to discharge him for hismisconduct rather than, as implied by the Adminis-trative Law Judge, to treat him as if he had donenothing wrong and give him the choice of retainingone or the other of his two full-time jobs.AlthoughHallwas a leader in the employeeorganizing efforts and Respondent was opposed tothe organization of its employees, Hall was notthereby insulated from discharge for a nondiscrimi-natory reason even if Respondent was happy toterminate him. Long ago inKlate Holt Company,161NLRB 1606, 1612 (1966), the Board said:The mere fact that an employer may desire toterminate an employee because he engages inunwelcome concerted activities does not, of itself,establish the unlawfulness of a subsequent dis-charge. If an employee provides an employer witha sufficient cause for his dismissal by engaging inconduct for which he would have been terminatedin any event, and the employer discharges him forthat reason, the circumstance that the employerwelcomed the opportunity to discharge does notmake it discriminatory and therefore unlawful.Respondent has established by uncontradictedtestimony including evidence of a prior terminationthat it has a rule against, the employment of anyindividual who has full-time employment elsewhereand that Respondent discharged, Hall pursuant tothat rule.- Accordingly, in the absence of evidence thatthe Employer had condoned Hall's holding two jobs,Iwould not find that the discharge violated Section8(a)(3) and (1) of the Act.Neither would I find that Respondent's letter ofAugust 8, 1975, was unlawful. The letter written byRespondent's president and addressed to employeesfirst discussed the fact' than an English company wasconsidering purchasing Respondent, but that thepurchase if effected would not result in any change inmanagement or operations. The letter then men-tioned the organizational campaign of the Steelwork-ers and made the following comment:You, of course, have the legal right to considermembership in a Union if your job is one that maybe covered by a union. Your officers and directorsare firmly convinced that its relationship with theoffice and technical employees is of such a naturethat any problems that exist can best be solvedbetween Management and such employees with-out the interference of a third party. Because ofthe nature of our work we must employ highlyskilled and intelligent personnel and-we sincerelybelieve such employees are better served by directcontact than through a union.The majority finds that this letter, in "the totalcircumstances of this case, tended to interfere withemployees' Sec. 7 rights in violation of Sec. 8(a)(1)." Idisagree.To me the letter, whether consideredseparately or in context, is in the clearest sense anexpression of "views, argument, or opinion" protect-ed by Section 8(c) of the Act. I therefore dissent fromthe finding of an 8(a)(1) violation based on the letter. AJAXMAGNETHERMIC CORPORATION479DECISIONSTATEMENTOF TILE CASEIvAR'H. PETERSON,Administrative Law Judge:I heardthis case in` Warren,-Ohio, on February9, 10, and 11, 1976,based on chargesfiled by threeindividuals,Robert KeithHall and-Dons -Beachler onAugust 27and Kenneth N.Shaw on-September-8, 1975. The complaintwas issued by-theRegionalDirectorforRegion 8 on December 2. Insubstance,it alleged that Respondent had violated Section8(a)(1) and(3) of thin= Act -throughvarious named agentsand supervisors,in that it had questionedand threatenedemployees concerning their union membership,activities,or sympathies and had discharged the Charging Parties onspecified dates in August because it believedthey hadjoined or assisted the Union,United Steelworkers ofAmerica,or because they engaged in protected concertedactivities for the purposes,of collective bargaining or othermutual aid or protection.In its answer,dated December 10,Respondent admitted certain jurisdictional allegations andthat it,had discharged Hall but denied that it had dis-charged Beachler or Shaw;it denied all other allegations ofthe complaintand, byway ofaffirmative defense; allegedthat--Shaw and Beachler were-terminated,because of adecline in businessactivityand that-both werein layoffstatus atthe time they filed charges. Withrespect to thecharge relating to Hall;Respondent=alleged that he wasterminated because he made a misrepresentation,of amaterial fact on his application for employment in that,from January 22,1973, until hisdischarge,he continued toretain another full-time- job;; contrarytoRespondent'spolicy._Upon the entire-record in the proceeding,including myobservationof the -witnesses,as theytestified and consider-ation of thebriefsI received.from- counsel for The GeneralCounsel andRespondenton or aboutMarch 22,I make thefollowing:FINDINGSOF FACT --I.JURISDICTIONRespondent,an Ohiocorporation,with its principaloffice and placeof business in Warren,Ohio, is engaged inthe manufacture and sale of industrial heating and meltingequipment.Admittedly,it is engaged in commerce withinthe meaningof the-Act and comeswithin the jurisdictionalstandards of the Board,It is also admittedthat the Union atall,material times has been a labor organization within themeaning of Section 2(5) of the Act.Respondent also admitsthat the following persons-occupied the positions setoppositetheirnames and, at all times material,have beensupervisors and agents within the meaning of Section 2(11)of the Act:John A. LoganCovelle J. NewmanJames D.MarshallArthur J.DezagettisRobert J.BrindiarJohn A.SeifertPresidentVicePresident of FinanceControllerManager of ReplacementPartsSupervisorof ProductionSchedulingMaintenance ForemanII. ,THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionIn substantial part,each of the three cases stands on itsown footing;they do,however,have certain elements incommon.At this juncture,itmay be helpful to set forth thebasic and substantially uncontroverted-facts concerningeach of thethree complainants.Hall applied for employment with Respondent on Janu-ary 10,1973.In responseto the inquiryon the formconcerning prior employment,Hall indicated that he wasthen employedby ChampionSteel,in Orwell,Ohio, as awarehouseman.He made no reference to the fact that hewas also then employed by Copperweld Steel Company,and had been so employed since January17,- 1965.Respondentemployed him on January 17, 1973. Withrespect to this matter, Respondent contends it has a policythatanyindividual who applies foremployment and-, atthat time,is employed on a regular full-time basis byanother concern will not be employed.Respondent allegesthat,when it learned Hall had not revealed his full-timeemployment atCopperweld,he wasdischarged on'-August15.According-toRespondent,at no timeduring Hall'semploymentdidanyof hissuperiors know that Hall wasengaged in any unionactivity.Beachler was employed on November 9, 1973, in theaccounting department as a general purpose clerk, andcontinued in this position until August4, 1975,when shewas transferredto the accountspayablesection of thatdepartment.Sometimeduring'the latterpart of August ofthat year,Respondent decided to reduce the accountspayable sectionfrom three persons to two and Beachler wastemporarilylaid-off on August 19. Respondent asserts, andthe record appears to sustain this position, that the,accountspayable worksince August 29 hasbeen handled by twoclerks more senior to Beachler and, moreover,that no newemployees had been hired into that; department.Beachlerwas recalled to work late,in January,which, according toRespondent,was "thevery first opportunity."Respondentcontends that at no time prior to Beachler's layoff did anyof hersupervisors or any other managementofficial knowthat she was engaged inanyunion activities.Concerning Shaw,who was employed on September 23,1974,as a material and schedule analyst in the productioncontrol department, it is the contention of Respondent-thathe ' failed properlyto perform his duties. In the view ofRespondent,Shaw's duties were"critical"with respect tothe proper processing of an order;thus, he was required tokeep complete and accurate records in an engineering logshowing the status,of the job and in other respects it wasnecessary for him to prepare information concerning thesources of material, how and where it was to be obtained.Respondent asserts that,although Shaw's superior, Brind-iar, "frequently explained the absolute necessity of main-taming correct and complete records" to Shaw,the latterfailed to do so and,in consequence,received repeatedwarnings from Brindiar. A few months before August,Respondent's orders for 60 cycle equipment,with respect towhich Shaw had been assigned to work as a material and 480DECISIONSOF NATIONALLABOR RELATIONS BOARDschedule analyst,declined.In consequence,the productioncontrol department was requested to review its personnel inorder,ifpossible,toreduce overhead.According toRespondent,Shaw was laid off on August 29, because of hiswork record and because he was the most junior scheduleanalyst.It further asserts that before August 29 it had noknowledge that Shaw was engaged in any union activities.In his brief,counsel for Respondent states that in the eventbusiness increases Shaw will be recalled.B.Interference,Restraint,and Coercion; the Layoffsand/or TerminationsHallwas employed by the Respondent from January 27,1973, until August15, 1975.He was hired as a receivingclerk and about 3 months later he was promoted toscheduling analyst in the production control departmentunder the supervision of Brindiar,on the day shift, thehours of which were from 8 in the morning until 4:30 in theafternoon. He testified that in July 1974 the Union soughtto organize the plant and that he and another employee,Mike Coffey,were engaged in that effort and obtainedsome 13 signed authorization cards. In June 1975, after thetermination of an employee,Coffey and Hall again spoke ofthe possibility of forming a union and,so he testified, hewas shortly thereafter approached by Brindiar in the plant,who stated that he had heard rumors about union talk andthat, if Respondent found out who was behind it, thatperson or persons would be terminated.Hall replied that healso had heard rumors but said nothing further. About thefirstof August a group of employees, consisting of Hall,Shaw,Beachler,Coffey,and JoannTaylor,formed them-selves into a committee and determined that the Respon-dent'sofficeworkers needed a union to protect them.About August 4 or 5,members of this committee,but notincluding Hall, attended a meeting with representatives oftheUnion.On August 6, the Union sent a letter toRespondent's office workers asking them to sign cards tojoin the Union.On August 7, Hall spoke to ForemanArthur Racco,and informed him that letters would becoming out from the International Union to the officeworkers and laboratory technicians,asking them to signunion authorization cards.Logan,president of Respondent,wrote a letter on August8 to employees,in which he referred to the membershipsolicitation letter sent them by the Union.He stated thatemployees"have the legal right to consider membership ina union if your job is one that may be covered by a union,"but that management was "firmly convinced that itsrelationship with the office and technical employees is ofsuch a nature that any problems that exist can best besolved between management and such employees withoutthe interference of a third party"and that, in view of thenature of Respondent'swork, which required highly skilledand intelligent personnel,"we sincerely believe suchemployees are better served by direct contact than througha union."He further added that the Respondent "willvigorouslyoppose the unionization of its office andtechnical employees because,as we stated above,we believesuch unionization would be contrary to the best interest ofthe employees and the Company." He concluded by sayingthat if employees signed an authorization card sent them"on impulse or as a result of some present dissatisfactionwith the Company,itisan act which could lead toundesirable consequences for you and the Company eventhough you might not vote for a union at a later date.Consequently,we urge you to disregard the union solicita-tion material."Hall related that during the morning of August 8, as hewas walking through the shop,Foreman John Schaeferstopped him and asked why the foremen had not received acopy of the International's letter and a card to sign.According to Hall,Foreman Schaefer stated that Respon-dent was aware of who was behind the union effort and thatHall was responsible;to this,Hall replied by asking, "Isthat right?"According to Hall, between August 8 and 14the employee committee had another meeting with theInternational representatives,Robert Villa and Ed DeJaci-mo. On August 15, Hall was discharged.He testified thatabout 4:15 in the afternoon,while he was in the shippingdepartment,his immediate supervisor,Brindiar,came tohim and Hall told Brindiar that he felt that the Respondenthad "pin pointed"him as the instigator of the union effortto which Brindiar replied, "I don't know who they have pinpointed,but I hope they get the right one."Shortly before 4:30, Brodowski,the head of the produc-tion control department,calledHall into his office and,according to Hall,told him that the Respondent had foundout that he was working two full-time jobs,contrary to theRespondent's policy,and that for that reason he was beingterminated.Hall asked if there was any other reason andBrodowski replied in the negative;Hall then stated that hewas aware that"quite a few people at Ajax" were alsoworking at Copperweld and that that fact was no secret.Thereupon,Brodowski gave Hall his severance pay and hisregular check.During the conversation,Hall asked if hewould be given a choice as to which job he could work, andrelated that Brodowski said, "No, we made the decision foryou" With respect to the fact that he held two jobs, Halltestified that he had discussed this matter with ForemanRacco quite some time before he was terminated,as well aswith other management representatives. Hall testified thathe was unaware of any policy of Respondent againstholding two jobs. Indeed, he related that other employees,including foremen, held other jobs.Hall stated that he hadreceived several raises during the course of his employmentand that he had been told that he was doing a fine job.Hall testified that on or about August 12, when Supervi-sor Brindiar returned from vacation, he asked Brindiar ifthe latter had heard what was taking place concerning aneffort to organize a union in the office and that Brindiarreplied that he had heard of the matter and, according toHall, "said he wouldn't want to be one of the ones that wereinstigating this . . . because, if the Company finds out theywill be looking for a new job."Brindiar testified that priorto beginning his vacation during the last week in July he didnot have occasion to discuss union activities with any of hispeople and knew nothing about such activities, but thatwhen he returned from vacation on August I l or 12, he firstfound out about union activities from Respondent's letterof August 8. When he returned to work the followingMonday he asked his superior, Brodowski, about the matterand Brodowski said he knew nothing about efforts being AJAX MAGNETHERMIC CORPORATIONmade to form a union.Brindiar denied that he threatenedany employees with reprisals because of their unionmembership,activities,or sympathies.The Union held its second meeting on August 14, whichwas attended by five employees,including Hall and UnionRepresentatives Villa and DeJacimo.During that meetingHall stated,so he testified,that he believed that Respon-dent would discharge someone because of union activityand felt that that person would-be himself.Shortly before Hall's termination,Brodowski mentionedto his secretary that Hall's desk appeared to be somewhatcluttered and Brodowski testified that she then said, "Nowonder,he has got two full-time jobs,"and that she statedthat his other job was at Copperweld.Later that dayBrodowski obtained Hall's personnel record,which reveal-ed nothing about Hall being employed at Copperweld.Brodowski then consulted with-Milton Schaefer, Respon-dent's vice president of manufacturing,and after verifyingthat Hall did in fact work at Copperweld,Schaefer toldBrodowski,to terminate Hall _ because of Respondent'spolicy-against permitting employees to hold another full-timejob.Witnesses for Respondent gave a somewhat differentversion of the circumstances which-led to Hall's termina-tion.President Logan, who had been employed by Respon-dent in that capacity since 1948,testified that Respondenthas "always had a unwritten policy prohibiting" anemployee holding two full-time jobs and that it "discour-aged part-time employment,but our industrial relationspeople tell me we have to sort of condone this in cases ofhardship,but we have never tolerated full-time employmentwhere we knew it existed."He stated that during his 25years as-president he never knew of anyone being employedby Respondent if, at the time he made application,he heldanother full-time job or retaining an employee once itlearned that he had another full-time job.SupervisorBrindiar testified that he had nothing to do with thetermination of Hall and did not know of it until after it hadoccurred,but that hewas told, and relayed this informationto Shaw and another employee,Don Harnett,that heunderstood Hall had been terminated the evening beforeand testified that he said, "the reason I assume was becausehe had held two jobs,because that is what was told to me.11Brodowski,supervisor of production control sinceApril 1974,testified that he first became acquainted withHall in April or May 1973 when Hall was working in thestoreroom and Brodowski was the receiving clerk. Herelated at this time,his supervisor stated that he wasconsidering moving Hall into the schedule analyst positionand "asked me to take a look at this guy, talk to him, andsee what I think."He testified that during his discussionwith Hall the latter did not tell him he was employed atCopperweld.As related previously,Brodowski first learnedthat Hall held another job on or about August 11, when hemade the remark to his secretary that Hall's desk seemed tobe cluttered and she replied,"No wonder,he has got two-full time jobs." Brodowski testified that he did not ask hissecretary how she knew this and that later in the day hewent'to Personnel Manager Turner and asked to see Hall'spersonnel record,which did not reveal anything about Hallworking at Copperweld.Brodowski then consulted Schae-481fer and, after the fact of Hall's employment at Copperweldwas verified,Schaefer told Brodowski to terminate Hall.According to Brodowski,and employee working underhis supervision as an inventory analyst,Robert Wilson,"works at a department store downtown."He testified thathe had talked to Wilson about this and ascertained that hisemployment at the department store was intermittent,mostly during peak sales periods.He also related thatseveral years previously Brindiar held another job. At thetime Brindiar worked another job, Brodowski was hissupervisor.He testified that-he did not think he informedhis employees of Respondent's policy concerning holdinganother job.Brodowski testified that-some 7 or-8 years agohe worked 8 to 10 hours on weekends tending bar and thathe told his supervisor about it,who inquired how manyhours he worked and, upon being told, "just passed it off.That was all."Vice President Schaefer testified that he first learned ofHall holding two full-time jobs"late on a Monday night orearly on-a Tuesday morning of the week that we terminatedhim, which event took place on Friday,August 15." Herelated that he obtained this information from Brodowskiand that he had had no prior knowledge that Hall wasworking elsewhere.He stated that he was not aware of anyother employees holding other full-time jobs but that hewas "sure we have a number employees that have a part-time job."He stated that he had communicated Respon-dent's policy to all of his staff many times and that he feltsure they had transmitted this information to the employ-ees, although he could not state of his own knowledge thatthis was a fact.He further stated that Hall was not given anopportunity to quit his employment at Copperweld becauseRespondent terminated him "on the basis that he falsifiedhis employment record."Beachlerbegan work in November 1973.She testified thaton Friday,August 8,1975,her superior,Marshall,calledher into his office and asked if she had received a card inthemail and that she replied in. the affirmative.He thenasked her,so she related,what she thought about it, towhich she replied,"There is good and bad to everything,"and Marshall responded by stating that if the Union didcome in employees could lose their benefits and,if theywere absent,they would not be paid sick leave and would'lose their merit raises.Marshall acknowledged that he hadcalled Beachler in and asked her if she had received a letterfrom the Union and that when she acknowledged that shehad he testified he merely told her to"just give itconsideration."He denied that he told Beachler or anyother employee in his department what might happen if aunion came into the plant;he further stated that he was notaware ofanyof Beachler's activities in support of the,Union.Respondent contends that Beachler was laid off as part ofa general,cutback in employment necessitated by a substantial decrease in orders.President Logan sent Executive Vice'President Clarence Hanson a memorandum on August 1, inwhich he stated that,because orders had decreased and theoutlook for new orders was not very strong, it would be,necessary to take steps to reduce overhead.He recommend-,ed a reduction of 10 percent"in overhead salaries in allservice areas including sales,engineering, research, produc 482DECISIONSOF NATIONALLABOR RELATIONS BOARDtion control, purchasing and accounting be effected imme-diately." He further stated that in areas "where attrition hastaken its toll we should not replace the men at the presenttime," but that in other areas where this had not occurred"steps should be taken to reduce the work force so as tominimizethe effect of reduced shipping volume for thebalance- of the year-, and the first part of next year."Controller .Marshall;- Beachler's supervisor, testified thatVice President Newman toldhim that in view of the declinein orders he Fshould consider laying off a person in theaccounting department. Marshall testified,thathe selectedBeachler and that at the. time, he did so he was not aware shewas engaged in any union activities. Marshall related that,he selected Beachler because on several occasions he hadfound it necessary to complain about .the quality andquantity of her work, that he had reprimanded her anumber of times for abusing coffeebreaks, her general workhabits, and the fact that she engaged in extensive telephoneconversations and held social meetings during workinghours, all of which caused a general deterioration in herefficiency.-In his brief, counsel for the General Counsel states thataside from the foregoing "general assertions there was noevidence that she [Beachler ] took longer breaks or used thetelephonemore than other employees and there was noevidence as to the comparison of the quantity or quality ofher work with that of other employees." In addition, hepoints out that Respondent had not given Beachleranywarnings concerning- "any of the alleged deficiencies in herwork or work habits." She received merit increases onschedule and had never been denied one. He also contendsthat, it is "not believable that Respondent would havetransferred Beachler to a more critical and more responsi-ble position if it were dissatisfied with her work."With respect to the contention of Respondent that it wasnecessary to reduce the total number of employees,government counsel points out that, following PresidentLogan's directive, Respondent hired a new employee as ageneral purpose accounting clerk. He contends that if themotivation for the layoff of Beachler was'in fact economicRespondent would not have hired the new employeeimmediately after the directive to reduce personnel and, heasserts,Respondent "would not have retained an employeewith less than one month's experience while laying off onewith approximately two years experience."Shawwent to work for Respondent on September 23,1974, as a material and schedule analyst in the productioncontrol department, being assigned to work in connectionwith the 60 cycle channel furnace equipment. In thiscapacity, his duties, as aptly,stated by counsel for Respon-dent, "were critical in the proper processing of an order." Itwas necessary for him to keep complete, clear, and accuraterecords in an engineering log showing the status of eachjob. He also received engineering production order releasesand prepared information on the engineering bill ofmaterial showing- the source of the material. On the basis ofthe latter, other departments were informed if the materialwas to be obtained from stock, purchased from othersuppliers, or built by the maufacturing department. Also, hesaw to it that all proper drawings were provided to otherdepartments if-required.While Hall was in Supervisor Brodowski's office theafternoon of August 15, Shaw remained at his desk in theproduction control office for some 5 minutes after the otheremployees had left work. Shaw's desk was so located that itwas in Brodowski's line of vision and thus the latter was in-aposition to observe Shaw :waiting for Hall. The followingmorning, Brindiar.told several employees in the productioncontrol office that Hall had been terminated because heheld two jobs. To this Shaw-said-that that was "a damn lie"and that Hall was terminated "because-he was engaged inunion activities." According to Shaw, Brindiar then said,"Maybe, but I don'tknow, I'can't say that." Later.in theday, Shaw, while -at the machine shop, spoke to a fellowemployee, Dick Hivick, who, so Shaw testified, appeared tobe upset at Hall's discharge. Shaw told Hivick, "Don'tworry, Bob Hall will be back." It is Shaw's testimony thatpresent on this occasion were Machine, Shop Foreman BillGromley, General Foreman Joe -Mitten, and Foreman PhilMagnetta. Shaw testified that Mitten- and Gromley saidShaw did not know what he was talking about to whichShaw replied, `.`When the NLRB gets ahold of this, we willsee whether I know what I am talking about or not." Shawtestified-, thaton the Tuesday or Wednesday followingHall's termination he was in the personnel office and TinaBonannb, who works for Personnel Director Turner, toldhim that he "had better watch what I was saying, becausethe Company was aware of the incident that happened intheMachine Shop, and that if I didn't watch what I wassaying I could be looking for another job like Bob Hall."Bananno was not called as a witness.About a week after .Hall's termination, Shaw discussedthe organizing campaign with employees Don Harnett andFrank Sciullo, in the lunchroom, while Personnel DirectorTurner was standing in front of him. The three employees,so Shaw related, "were talking at this time about how manycards we had ... and I mentioned that we had 20 somecards, and they had asked me about what was the Uniongoing to do about Bob Hall'-being discharged." Shawindicated that action would be initiated before the Boardwith respect to Hall's termination. Shaw testified that onthe Saturday before he was, terminated, while workingovertime, Supervisor Robert Wilson came into the produc-tion control office and asked Shaw if he knew where hecould obtain a union card fora Mr. Quigley, and that Shawreplied he did and that he would have a card for him thefollowing Monday morning. He testified that he did in factgive Quigley a card.On cross-examination, Shaw was asked whether orderswere declining in June and August. He answered that hedid ' not "know if the orders were declining, but I wasworking overtime." Asked whether he knew whether saleshad in any way been affected during that period, Shawreplied that he did not know. Shaw testified that at the timehe was informed of his layoff, "things were not slow" andthat his "workload was fullto the extent that I was workingovertime every week, plus daily during the week onoccasion." In fact, according to Shaw, two or three of thefive people working on the same job as he were workingovertime. Evidence produced'by Respondent-is that follow-ing Shaw's layoff only 37 hours of overtime were worked,mostly in the 2 weeks after August 29. Counsel for AJAXMAGNETHERMIC CORPORATIONRespondent,in his- brief,statesthat Shaw's testimony-"containsnot only reckless and inaccurate statements butappears to include deliberate, false and misleading state-mentsand lends very little credence to the testimony ofShaw." Respondentcontendsithad no knowledge ofShaw'sunionactivitiesand in support points to thetestimony of Holmquist, Respondent's house counsel andindustrialrelationsmanager.Holmquist testified that onAugust 27 he sent a letter to the executive director of JuniorAchievement of Trumbull County, Inc., appointing Shawas one of the Junior Achievementcounselors-representingthe Respondent. Counsel for the Respondent suggests that,ifRespondent then "had knowledge of Shaw's allegedunion activities ... and if it were going to discriminateagainst himon that basis, it is-reasonable to assume that therecommendation-made . . . would not have been-Shaw."The position of Respondent is that the work performanceof Shaw, "although good at the time of hiring and for- aperiod thereafter, nevertheless deteriorated into the viola-tion by Shaw of companyrules, a greatnumber of mistakes,failure to follow his superior's directions, and generalperformance. In short, it became obvious that Shaw hadbecome extremely derelict in his duties." Upon the receiptof President Logan's directive to reduce the number ofemployees, Brodowski consulted with Brindiar to deter-mine who should be selected for layoff. Brindiar recom-mended that Shaw be laid off, noting that he was "findingquite a fewmistakes" in Shaw's work, which he hadpreviously reported, that-the volume of work in Shaw's areawas low,and because Shaw happened to be "low inCompany seniority in that particularsection." Brodowskitestified that he did not then know that Shaw was active intheUnion but learned of that fact from Shaw after thelayoff, when Shaw "went off the deep end and told me .. .that the reason that this was happening was because of hisUnion activities."Brindiar testified in considerable detail about Shaw'swork performance. He stated that Shaw was doing goodwork in 1974 and in the early part of 1975, but that his work"started to decline", about the month of June. According toBrindiar,he told Shaw that he had noticed that Shaw. "wasmaking numerouserrors in his paper work" and that heshould be more careful. Brindiar testified that Shawadmittedhe had made errors. Brindiar stated that he wasreceivingcomplaints from other departments to the effecttheShaw's errors were delaying the fabrication andproduction of equipment. Brindiar went through a numberof engineering log forms which contained errors or omis-sions.Counsel for Respondent also points out that Shaw'sposition, up to the time of the hearing, had not been filledby another employee; Respondent produced testimony thatMichael Yuhas was performing the work which he andShaw previously had done. Shaw testified that after Hallwas terminated a Dennie Kerns was brought from thestoreroom, which, is part of the production control depart-ment, to fill that vacancy and a-new man,Marc Kollat, washired to fill Kern's position. This individual was hiredapproximately a week before Shaw was terminated. Coun-selfor the, -General Counsel thus points out that "noreductions of the total work force in either the Production483Control Department or -the Accounting Department waseffected by the layoff of Shaw-or_Beachler."C.Discussion and Concluding FindingsWhile the conclusions to be drawn from the evidence inthis caseare by no means crystal clear, upon analysis I amof the view that Respondent interfered with, restrained, andcoerced- employees substantiallyin the manner alleged inthecomplaint and, further, unlawfully discriminatedagainst Hall,Beachler, and Shaw, thereby-violating Section8(a)(l) and (of the Act. The following factors lead me tothese conclusions.-These threeemployeeswere leading proponents of-theUnion. There is no question .that Respondent, as stated byPresident Logan -in his letterof August 8 to the employees,was "firmly convinced" thatanyproblems that might arisebetween its office and technical employees could "best besolved betweenManagementand such employees withoutthe interference of a third party" and that, considering thenature of Respondent'sbusiness,which required highlyskilled andintelligent-personnel,Respondent was con-vinced thatthese employeeswould be "better served bydirect contact than through a union." He concluded hismessage by stating that Respondent would "vigorouslyoppose" the unionization of these employeesinasmuch asRespondent believed thatunionizationwould be contraryto the bestinterestof the employees and Respondent. Aswe have seen, the Union sent letters to the employees onAugust 6,urging themto sign cards, following the earliermeeting of several employees, including Hall, Shaw, andBeachler,with representatives of the Union. ForemanRacco, on August 7, was informed of this by Hall and, thenext dayPresidentLogan directed a letter to the employeesurging themto disregard the solicitation material receivedfrom the Union. As found above, on August 8 Hall was toldby Foreman Schaefer that Respondent was aware of whowas behind the union effort. A week later, on August 15,Hall was terminated and, according to his testimony, whichI credit, he was told by his supervisor,-Brndiar, that, whilehe did not know who was behind the union effort, he hopedthat "they get the right one."The reason advanced by Respondent for terminatingHall was that he held another full-time job, and that he hadnot revealed this on his application form. This policy ofRespondent had not been clearly communicated to em-ployees by way of memoranda or postings on the employeebulletinboard.Moreover, other employees,, includingmembers ofsupervision,had in the past held other jobs, atleast on a part-time basis.Precisely what constituted a "full-time" second jobwas notspelled out.Moreover, Hall wasrefused the option of choosing between a job with Respon-dent and his job with Copperweld. I am convinced thatRespondentseized uponthis circumstance as a pretext toeliminateHall from its employ, and that the real reason, orcertainly a contributingreason,was his activity on behalf ofthe Union. I so fmd.As we haveseen,Beachler wasquestioned by her superioras to whether she received a card from the Union and, whenshe stated she had, he told her that if the Union came-in theemployees could lose, their benefits and, in the event ofabsence, would not be paid sick leave, and would lose their 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerit raises. The reasons advanced by Respondent forBeachler'sterminationare very general in nature. Ascounsel pointsout, she had not been given any warningswith respect to the alleged deficiencies in her work or workhabits;moreover, she had received merit increases onschedule and had never been denied one. Indeed, had shebeen as deficient in her work as the Respondent would haveus believe,it seems morethan strange that she would havebeen transferred to a more critical and responsible positionshortly before her termination.With respect to Shaw, he concededly did good work in1974 and the early part of 1975. He impressed me as anintelligent and articulate person, and one who gave everyappearance of being conscientious in the performance ofthe duties assigned to him. I find it difficult to believe that,having performed his duties in a creditable fashion untilapproximately June 1975, he should suddenly, and for noapparent reason, become inefficient, negligent, or inatten-tive to his work. There is no question that he was a leadingexponent of the Union and by no means reluctant to voicehis views with respect to action or statements by membersof management. I come to the conclusion that Respondentregarded Shaw as a "hair shirt," whose termination wouldto a substantial extent blunt the interest of the employees inorganizationalactivity.IV.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ihave found that the Respondent unlawfully discnmi-nated against Robert Keith Hall, Doris Beachler, andKennethN. Shaw. I will, therefore, recommend thatRespondent offer them Immediate reinstatement to theirformer positions, or, if such no longer exist, to substantiallyequivalent positions, without loss of seniority or other rightsor privileges, discharging if necessary any replacementshired, and make them whole for any loss of earnings theymay have suffered by payment to them of a sum of moneyequal to the amount each normally would have earned fromthe date of the discrimination against them to the date ofRespondent's offer of reinstatement, in accordance with theBoard's formula set forth in F.W. Woolworth Company,90NLRB 289 (1950), with interest thereon at the rate of 6percent per annum as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'Respondent, Ajax Magnethermic Corporation, Warren,Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or inanyother manner discriminatingagainst any employee because of membership in or activityin behalf of the Union or any other labor organization.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named orany other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inother concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchrightmay be affected by an agreement conforming to theprovisions of Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Robert Keith Hall, Doris Beachler, and Ken-neth N. Shaw immediate reinstatement to their formerpositions or, if no longer available, to substantially equiva-lent positions, without loss of seniority or other rights orprivileges, discharging if necessary any replacement, andmake them whole for any loss of earnings they may havesuffered by reason of Respondent's discrimination againstthem, in accordance with the provisions of the section ofthis Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthe terms of this recommended Order.(c) Post at its premises in Warren, Ohio, copies of theattached noticemarked "Appendix.' 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by a representative ofRespondent, shall be posted for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or coveredby anyothermaterial.(d) Notify the Regional Director for Region 8, in writingwithin 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IIn the eventno exceptionsare filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec 102.48of the Rulesand Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and allobjectionsthereto shall be deemedwaived for all purposesY In the event the Board'sOrder is enforced by a Judgment of the UnitedStatesCourt of Appeals, the wordsin the noticereading "Fosted by Order oftheNational Labor RelationsBoard" shall read "Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any employee because of membership in oractivity in behalf of United Steelworkers of America,AFL-CIO, or for engaging in protected union activityor exercising rights guaranteed by the National LaborRelations Act. AJAXMAGNETHERMIC CORPORATIONWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer Robert Keith Hall, Doris Beachler,and Kenneth N. Shaw immediate and full reinstatementto their former jobs or,if those jobs no longer exist, tosubstantially equivalent positions,without prejudice to485their rights or seniority, and WE WILL make them wholefor any wages lost as a result of our discriminationagainst them plus interest at the rate of 6 percent perannum.AJAX MAGNETHERMICCORPORATION